DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al. (US20160198570), in view of Kusuki et al. (US5286539) and Muramatsu et al. (US20060272853).
Re Claim 1, Yonezawa show and disclose
A cover film (coverlay 4, fig. 2D) for a flexible printed circuit board comprising: 
an adhesive layer (epoxy resin adhesive layer 41, fig. 2D, [0033]); and 
a protective layer (polyimide cover film 40, fig. 2D, protection of the conductive pattern, [0002]) that is layered on a surface of the adhesive layer, 
Yonezawa does not disclose
wherein a lamination temperature range in which a ratio of a viscosity of the polyimide layer to a viscosity of the resin layer is five times or more is present within a temperature range of 50°C or more and 150°C or less.
	Kusuki teaches a device wherein
a polyimide layer having viscosity 1581 pas at temperature 90 C°, [col. 12, line 4]; and 

	a epoxy resin layer having a viscosity about 6-57 pas in a temperature range 25-120 C°, [0149];
Therefore, it would have been obvious to one having ordinary skill in the art to use the same viscosity of polyimide layer as taught by Kusuki, and use the same viscosity of epoxy resin layer as taught by Muramatsu in the electronic device of Yonezawa, (then ratio of a viscosity of the polyimide layer to a viscosity of the resin layer would be five times or more is present within a temperature range of 50°C or more and 150°C or less), in order to be able to have a bigger viscosity difference between the polyimide layer and the resin layer, to ensure the polyimide protective layer (40, fig. 2D) could have lower flowability (with high viscosity) to keep its shape and form under heat and pressure when laminating (fig. 2D, applying a pressure during heat pressing, [0077]), while the resin adhesive layer could have higher liquidity (with low viscosity) to flow around the conductive pattern (3, fig. 2D) and better to stick to the surfaces of the conductive pattern and the base film (2, fig. 2D) under heat and pressure when laminating (The coverlay and the copper-clad laminate were heated under pressure to cure an adhesive layer, [0230]), and to improve the quality of the lamination for the electronic device. 
Re Claim 2, Yonezawa, Kusuki and Muramatsu disclose
The cover film for a flexible printed circuit according to claim 1, wherein the lamination temperature range includes a temperature range of 70°C or more 
Re Claim 4, Yonezawa show and disclose disclose
A flexible printed circuit board (A flexible printed circuit board, [0002]) comprising: an insulating base film base film 2, fig. 1); and a conductive pattern (conductive pattern 3, fig. 1) that is layered on one surface side of the base film, wherein one surface of the base film or the conductive pattern is covered by the cover film (coverlay 4, fig. 1) for a flexible printed circuit board according to claim 1.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al. in view of Kabuki et al. and Muramatsu et al., as applied to claim 1 above, further in view of Shioga et al. (US20080068780).
Re Claim 3, Yonezawa, Kusuki and Muramatsu disclose
The cover film for a flexible printed circuit according to claim 1, the adhesive layer (epoxy resin layer, [0033]) and the protective layer (polyimide cover layer, [0002]);
Yonezawa, Kusuki and Muramatsu do not disclose
wherein the polyimide cover layer and the epoxy resin layer contain a photosensitive material as a main component.
Shioga teaches a device wherein
the polyimide cover layer and the epoxy resin layer contain a photosensitive material as a main component. (performed by using a 
Therefore, it would have been obvious to one having ordinary skill in the art to use a photosensitive polyimide layer and epoxy resin layer as taught by Shioga in the electronic device of Yonezawa, in order to simplify process of the circuit board for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20150050778 US-20160157343 US-20080230261 US-20190244927 US-20110143092 US-20080017029 US-20170095768 US-20090093088 US-20030173707 US-20150174791 US-20050143552 US-20130011657 US-20030203174 US-20070088145 US-20120263946 US-20190337278 US-20070074896 US-20080286562 US-20090126975 US-20060093799 US-20080090075 US-20160250830 US-20010008794 US-20010010627 US-20010038396 US-20020004982 US-20020020909 US-20020053730 US-20020101304 US-20020181157 US-20030080409 US-20030107129 US-20030232486 US-20040048978 US-20050013088 US-20060138671 US-20120119328 US-20130228360 US-20160245997 US-5252703 US-7070670 US-6329494 US-5914157 US-4290936 US-4081414 US-8999494 US-4269712 US-7820742 US-4789699 US-4302572 US-5480603 US-6174401 US-9309381 US-4323453 US-6624504 US-6822317 US-6770547.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848